DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 
Response to Arguments
Applicant's arguments filed 03-09-2021 have been fully considered but they are not persuasive. 
Applicant argues that the Provisional Application (62/219146) for which citations of Fig.17, ¶0076 and ¶0292 of Jung’019 were relied on in the Final Rejection of 12-02-2020 are not supported and therefore does not disclose teach or suggest receiving neighboring cell information from a neighboring cell operated at the first frequency, the neighboring cell information including information specifying a period during which a sidelink operation is possible at the first frequency, the neighboring cell information including restriction information indicating whether access to the neighboring cell is restricted, as is recited in clam 1. (Remark pg. 5, lines 23-29).

Examiner respectively disagrees.

As cited in ¶292 and s174 of Fig.17 of Jung’019 in the Final Office Action, pages 42, section 2.4-1st three sentence of Prov.’146 states and supports where the UE gets information from its neighbors and reports back to the serving cell- it may happen that UE does not have any information on the details of requested gap resources for inter-frequency discovery. In order to enable network to have a full control of the gap configuration, network should be able to command UE to acquire the detailed information from the concerned cell(s) on the concerned inter-frequency and to report them to its serving eNB.
st and 2nd sentences of Jung’019 is also supported on pg. 37 of Prov’146  where cell access can be black listing neighbor information (interfreqblackcelllist- List of black listed inter-frequency neighboring cells) .
With regard to claim 11 pg.43 of Prov’146 cites the functionality of a ‘prohibit timer’ which is consistent with the citation of Jung ¶0303-¶0304 in the Final Office Action.
Therefore based on this argument it is evident that the cations of PGPub-20180263019 is fully supported in the Provisional Application- 62/219,146.
   Any inquiry concerning this communication or earlier communications from the examiner should be directed to DERRICK V ROSE whose telephone number is (571)270-7460.  The examiner can normally be reached on 8:30am- 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, YEMANE MESFIN can be reached on 571-272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DERRICK V ROSE/Examiner, Art Unit 2462                                                                                                                                                                                                        
/KEVIN C. HARPER/Primary Examiner, Art Unit 2462